Opinion issued May
24, 2012.
 

 
 
 
 
 
 
In
The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-11-01059-CR
____________
 




JAMES OBRYANT MATHEWS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
On Appeal from the 230th
District Court
Harris County, Texas
Trial Court Cause No. 1179423
 
 

MEMORANDUM
OPINION




          Appellant,
James Mathews, pleaded guilty to the offense of aggravated robbery.[1]  The trial court found appellant guilty and, in
accordance with the terms of appellant’s plea agreement with the State,
sentenced appellant to confinement for six years.  Appellant has filed a pro se notice of
appeal.  We dismiss the appeal. 
In a plea bargained case, a defendant
may appeal only those matters that were raised by written motion filed and
ruled on before trial or after obtaining the trial court’s permission to
appeal.  Tex. R. App. P. 25.2(a)(2). 
An appeal must be dismissed if a certification showing that the
defendant has the right of appeal has not been made part of the record.  Tex. R.
App. P. 25.2(d).
The trial court’s certification,
which is included in the record on appeal, states that this is a plea bargained
case and appellant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The record supports the trial court’s
certification. See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005). 
Because appellant has no right of appeal, we must dismiss this appeal.  See Chavez
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals,
while having jurisdiction to ascertain whether an appellant who plea-bargained
is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal
without further action, regardless of the basis for the appeal.”). 
          Furthermore,
appellant’s notice of appeal was untimely filed.  Appellant’s sentence was imposed on August 31,
2009.  Therefore, a notice of appeal, had
it been authorized by the trial court’s certification, would have been due on
or before September 30, 2009.  See Tex.
R. App. P. 26.2(a)(1).  Appellant
filed his notice of appeal on May 23, 2011. 
The court of criminal appeals has expressly held that, without a timely
filed notice of appeal, we cannot exercise jurisdiction over an appeal.  See Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996); see also Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).
Accordingly, we dismiss the appeal
for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  We dismiss all
pending motions as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings
and Keyes.
 
Do not publish. 
Tex. R. App. P. 47.2(b). 




[1]           See Tex.
Penal Code Ann. § 29.03 (Vernons 2011).